Title: To George Washington from Daniel Hopkins, 1 February 1791
From: Hopkins, Daniel
To: Washington, George



Sir,
Philadelphia (Auditors Office)Februa. 1st 1791

As the collection of the Excise duties, about to be imposed by Congress, will probably riquire a number of appointments; I humbly beg leave to offer myself as a candidate for the district of Hartford in the State of Connecticut; which is the place of my established residence.
Should your Excellency think fit to notice this request, my character will be given by the Honble Members of the Senate and House of Representatives from Connecticut, (some of which have encouraged me to make this application) or by the Auditor

of the Treasury. I am sir, with the greatest respect, your Excellency’s most obedient and most humble servant

Daniel Hopkins

